Citation Nr: 1307179	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include gastritis.  

2.  Entitlement to service connection for a bilateral foot disorder.  

3.  Entitlement to service connection for residuals of orchitis or a testicle disorder.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to an initial (compensable) rating for residuals of laceration of the left index finger.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A Travel Board hearing was held in Chicago, Illinois, before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for a bilateral foot disorder; entitlement to service connection for orchitis or a testicle disorder; entitlement to service connection for a skin disorder; and entitlement to an initial (compensable) rating for residuals of a left index finger laceration are being remanded and are addressed in the REMAND portion of the decision below.  Those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Any current chronic stomach disorder, to include alcoholic gastritis and gastroesophageal reflux disorder (GERD), is not attributable to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic stomach disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in January 2007 and July 2007) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the January 2007 and July 2007 letters mentioned above.  Moreover, in correspondence in September 2008, he was again supplied with this information.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran.  Also of record is a statement by the Veteran's mother.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

In a statement dated March 2007, the Veteran reported that he had received treatment for gastritis at the Hines VA Medical Center between 2005 and 2006.  The RO subsequently requested records from that facility from 2000 to 2007.  Thereafter, in a statement dated in August 2008, the Veteran reported recent VA treatment for other disabilities (skin and epididymitis) presently on appeal.  He provided a similar history at his 2011 personal hearing.  In both instances he made no reference to recent treatment for any stomach disorder.  Thus, while the Board is remanding the other issues on appeal, in part, to obtain the outstanding VA records, there is no prejudice to the Veteran in proceeding with an adjudication of his claim for service connection for gastritis.  Further, as he testified that he had never discussed whether his stomach problems were related to his active service, there is simply no basis in finding that those VA records would be relevant to his appeal.  

Next, a VA opinion with respect to the issue of service connection for a chronic stomach disorder, to include gastritis, was obtained in November 2007.  38 C.F.R. § 3.159(c) (4) (2012).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's STRs, post service private and VA treatment records, examination of the Veteran, all statements of record by the claimant and his mother, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Additionally, in September 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the September 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at 2.  Information was also  solicited regarding the onset of the Veteran's stomach problems, (T. at 9-12).  It was explained to him what kind of evidence was needed to succeed in his quest to establish service connection (T. at 6-9).  The Veteran was questioned as to whether he was treated in the years after service for his claimed condition (T. at 12).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as to the issue of service connection for a stomach disorder, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for a chronic stomach disorder.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The STRs reflect that the Veteran was treated on one occasion for gastroenteritis in September 1979.  There are no further references to a stomach condition, to include upon separation examination in January 1982.  

There are numerous examination reports of record (e.g., 1985, 1987, and 1988) that were conducted due to the Veteran's service with the U.S. Naval Reserves in the years after discharge.  These reports are negative for complaints of or treatment for stomach problems.  

Postservice records include a January 2007 statement by the Veteran's mother in which she recalled through conversation and when he was home on furlough that he had a "disability" while he was on active duty.  There was no reference to a stomach or gastrointestinal disorder.

Private treatment records dated after service reflect treatment for conditions not currently on appeal.  VA treatment records dated from 1995 through early 2008 show treatment for various conditions, to include alcohol dependence and gastritis on multiple occasions.  Those records make no reference to the Veteran's active service.

A VA digestive system examination was conducted in November 2007.  The claims file was reviewed.  The examiner noted that the Veteran had one episode of gastroenteritis during service.  In recent years, he had developed stomach problem including bloating, acid indigestion, burning, diarrhea, and acid reflux.  The examiner noted that there was a diagnosis of gastritis in January 2007 which was suspected to be due to alcohol abuse and dependence at the time.  Following evaluation of the Veteran, to include exam of the abdomen which was soft and tender, the examiner's impression was of alcoholic gastritis with GERD not likely related to infectious gastroenteritis while in the military.  Instead, current alcoholic gastritis with GERD was due to alcohol use.  The gastroenteritis seen in the service was due to an infection.  

A VA admission report reflects that the Veteran was hospitalized for alcohol dependence in May 2010.  He was apparently admitted again for depression in June 2010.  No discharge date was provided.  

At the September 2011 hearing, the Veteran testified in support of his claim.  He said that he had been diagnosed with gastritis and that he initially had stomach problems during service.  (T. at 9.)  He had been told that his current stomach problems were related to his over drinking of alcohol, but that some of his complaints might be related to some food that he ate that didn't agree with him.  (T. at 11.)  He thought that he first saw a doctor for stomach complaints after service in the mid 1990s.  (T. at 12.)  

Analysis

While the medical evidence shows that the Veteran suffers from alcoholic gastritis with GERD, and that he was treated on one occasion in service for gastroenteritis, the preponderance of the evidence does not show that this current stomach disability was incurred in or aggravated during service.  The record includes a competent VA opinion that the Veteran's gastritis and GERD are less likely the result of service.  The examiner explained that current problems were related to the Veteran's alcohol use.  It was further noted that the inservice gastroenteritis was due to an infection.  Put another, the Veteran's current gastritis and GERD are two distinctly and unrelated disease processes when compared to the viral infection (gastroenteritis) that he experienced in service.

There are no contrary competent medical opinions, and the Veteran has not submitted any competent medical evidence that relates any current gastrointestinal disability to his service.  The Board finds that the evidence does not support a finding that current gastritis with GERD is of service origin.  In the absence of competent medical evidence linking any current gastrointestinal disability to service, service connection must be denied.  

The Board recognizes the Veteran's contention that he has a stomach disorder that is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a gastric disorder and opining on the etiology of that disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran can report that he has stomach problems, and that those symptoms are similar to those that he experienced in service.  Such are subjective symptoms that are not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current gastrointestinal disability, nor does he have the medical expertise to provide an opinion regarding etiology.  The issue does not involve a simple diagnosis but instead necessitates medical training, expertise, or credentials that the Veteran does not possess.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  The Veteran's lay assertions are simply not competent or sufficient.  

Parenthetically, the Board notes that the Veteran does not claim that his current stomach disorder has been chronic since service.  He testified instead that his stomach disorder was relatively quiescent for the first 10 years after service.  He also acknowledged that his private care providers had linked his gastritis and GERD to his history of alcohol usage and eating certain foods.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that any current stomach disorder, including gastritis or GERD, was incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a stomach disorder, to include alcoholic gastritis and GERD, is denied.  


REMAND

The claims of entitlement to service connection for a bilateral foot disorder, residuals of orchitis or a testicle disorder, and a skin disorder, as well as entitlement to an initial (compensable) rating for residuals of a left index finger laceration, require additional evidentiary development.  

The STRs reflect treatment for acne in 1979.  The Veteran was also seen for resolving folliculitis in 1981.  Post service VA records show treatment in 2006 for acne.  They also reflect treatment for skin disorders of the feet and toenails (onychomycosis) in 2007.  The Board finds that the Veteran should be afforded a VA skin examination in order to determine the nature and etiology of all current skin conditions found.  The VA examiner should opine as whether it is at least likely as not that any current skin disorder found is related to service.  The VA examiner should also opine for any skin disorder found whether such has been chronic since the Veteran's discharge from military service.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent treatment.  To further expound on the need to obtain additional records, it is noted that in a May 2008 statement, the Veteran reported that he continued to be seen at the VA facility in Hines, Illinois, for skin problems and epididymitis.  In an August 2008 statement, he said that he had been treated at that facility since January 2008 for swelling in his testicles.  He was seen for finger problems in July 2008.  Moreover, at the 2011 hearing, the Veteran alluded to treatment for a bilateral foot disorder (flat feet) in late 2009 or early 2010.  (T. at 13.)  It was his contention that this condition did not exist prior to service and resulted from the wearing of certain shoes during service.  (T. at 14-15.)  None of these treatment records appear to be in the claims file.   As it therefore appears that there may be additional VA medical records that are pertinent to the issues on appeal, the Board finds that those additional records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As to the service-connected residuals of a left index finger laceration, the Veteran was last examined by VA for the condition in 2007.  He describes worsening of his symptoms and the record includes reports of pain in the finger.  At the hearing, he testified as to problems with his grip and reported some weakness in the finger.  He also problems (pain and oozing) with the laceration scar.  (T. at 3-4.)  As the Veteran continues to exhibit symptoms associated with his left index finger laceration, and as he asserts that current manifestations warrant an increased rating as to this disorder, the Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough examination (which takes into account the records of the veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all outstanding medical records from the VA medical facility in Hines, Illinois.  

2.  The Veteran should be scheduled for a VA skin examination to ascertain the nature and likely etiology of any currently diagnosed skin disorders.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should first state if the Veteran has a currently diagnosed skin condition(s) or at any time during the appeal period.  If so, the VA examiner should then opine whether it is at least likely as not that any of the Veteran's diagnosed skin disorder(s) had their onset in service or are otherwise etiologically related to service.  The examiner should address the service treatment records documenting treat for acne and other skin problems.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Also afford the Veteran a VA examination to determine the severity of his residuals of a left index finger laceration.  The examiner should identify and completely describe all current symptomatology.  The entire claims file must be made available to the examiner and it must be reviewed in conjunction with the examination.  

The scars examination must be conducted following the protocol in VA's Disability Examination Worksheet Scars Examination.  The examination must respond to the instructions contained therein.  In describing functional impairment/limitations on routine daily activities or employment, the examiner should comment as to whether the Veteran experiences functional impairment due to pain as a result of his service-connected laceration, and, if so, describe the level of severity of such functional impairment.  

4.  Then, after conducting any further development deemed warranted, including affording the Veteran additional VA examinations, if necessary readjudicate the claims for entitlement to service connection for a bilateral foot disorder; entitlement to service connection for residuals of orchitis or testicle disorder; entitlement to service connection for a skin disorder; and entitlement to an initial (compensable) rating for residuals of a laceration to the left index finger.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran with a fully responsive Supplemental Statement of the Case (SSOC) and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


